Citation Nr: 0640098	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-16 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for service-
connected lumbosacral strain with degenerative changes (also 
referred to herein simply as "lumbosacral strain"), 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active duty service from November 1978 to 
April 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.


FINDING OF FACT

The medical evidence does not show that the veteran's 
symptoms of service lumbosacral strain with arthritis is  
productive of the following:  severe symptoms characterized 
by listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion; severe 
limitation of motion; less than 30 degrees of forward 
flexion; severe attacks of intervertebral disc syndrome, with 
recurring attacks and little intermittent relief; or 
incapacitating episodes of intervertebral disc syndrome 
lasting for than a total duration of 4 weeks in a 12-month 
period.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
20 percent for service-connected lumbosacral strain with 
arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. §  4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2003); 38 C.F.R. §  4.71a, Diagnostic 
Codes 5237, 5243 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the disability rating assigned for 
his service-connected lumbosacral strain with arthritis does 
not reflect the current severity of such disability.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In addition, the evaluation of the same disability 
under various diagnoses, and the evaluation of the same 
manifestations under different diagnoses, are to be avoided.  
38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, 
however, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In considering this appeal, the Board notes that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 requires consideration of functional loss due 
to pain and weakness, causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

In accordance with an August 2002 rating decision, the RO 
denied the veteran's claim for a disability rating in excess 
of 20 percent for service-connected lumbosacral strain with 
arthritis.  

Turning to the medical evidence of record, a July 2002 VA 
examination report of the joints notes that the veteran's 
medical records were reviewed.  The veteran complained of 
severe radicular pain from the back to the left buttock 
occurring 4-5 times a year.  The examiner commented that 
there was significant limitation of motion and functional 
impairment during times of acute flare-up.  No additional 
limitations are noted with repetitive motion related to pain, 
fatigue, incoordination, weakness of lack of endurance, and 
there was no functional limitation of walking or standing.  
An October 1999 lumbar spine CT scan was reviewed.  The 
impression was osteoarthritic changes of the sacroiliac joint 
on the left side.  The diagnosis was left buttock pain, more 
likely than not the result of radiculopathy from 
osteoarthritic changes sacroiliac joint of the lumbar spine.

A June 2003 VA examination report of the spine notes that the 
veteran's medical records were reviewed, and his history and 
complaints were recounted.  The veteran reported to the 
examiner that he had severe back pain 5 to 6 times per year 
lasting for 2 or 3 days; however, the examiner noted that a 
review of the medical records documented only 3 hospital 
visits in the prior 12 months.  It was noted that the veteran 
uses a cane to assist him in walking.  The veteran claimed 
that he missed 45 days of work in the past year due to his 
lumbosacral strain.  Physical examination revealed normal 
posture and gait.  Range of motion studies revealed:  forward 
flexion from 0 to 80 degrees; extension from 0 to 20 degrees; 
lateral flexion and rotation from 0 to 20 degrees, 
bilaterally.  There was pain at the extreme ends of the range 
of motion in all directions with mild tenderness in the 
paravertebral muscles to palpation, but no additional 
limitations were noted with repetition of movement during 
examination as related to pain, fatigue, incoordination, 
weakness, or lack of endurance.  No neurological deficits 
were detected.  results from electromyelogram and radiology 
studies were recited.  The diagnosis was lumbar strain with 
herniated nucleus pulposus L3-4 with nerve root impingement.

A December 2003 neurological consult revealed lumbar 
radiculopathy resulting from spondylosis at L3-4 and L4-5 
with a small central disc herniation, and osteoarthritic 
changes of the left facet joint at L5-S1.  

A May 2004 VA examination report notes that the veteran's 
medical records were reviewed and recites the veteran's 
complaints.  The veteran used a cane but reported he could 
walk a mile and continued to work as a forklift operator.  
Range of motion of the thoracolumbar spine was as follows:  
forward flexion from 0 to 60 degrees; extension from 0 to 10 
degrees; right and left lateral flexion from 0 to 20 degrees; 
and right and left rotation from 0 to 30 degrees.  
Lumbosacral spine tenderness and paraspinal spasm were 
present; pain and spasm occurred at end of range of motion 
maneuvers.  Range of motion was additionally limited by pain, 
stiffness, and lack of endurance following repetitive use, 
and decreased range of motion could be experienced with 
exacerbations as the condition comes and goes throughout the 
day.  Radiology and electrodiagnostic reports were reviewed 
and considered. The diagnosis was degenerative joint disease 
of the lumbar spine with radiculopathy. 

A February 2005 VA neurology clinic report included a 
physical examination, which revealed an antalgic gait, 
walking in a stooped posture with a cane, and there was pain 
on weight bearing on the left side.  It was painful for the 
veteran to standup-up straight and there was paraspinal 
muscle tenderness bilaterally.  The impression included low 
back pain with radicular symptoms down the left lower 
extremity.

A February 2005 VA radiology report included the following 
impression:  at the L4-L5 level, there was disk protrusion 
and extrusion impinging upon the L5 nerve root, with mild to 
moderate compromise of the bilateral foramina.  At L3-L4, 
there was a disk bulge without significant compression.  

A May 2005 VA examination report notes that the veteran's 
medical records and claims file were reviewed in connection 
with the examination, and the veteran's medical history was 
recounted.  The veteran stated that he lost 50 to 60 days of 
employment over the past year due to his lumbosacral strain.  
Physical examination revealed loss of curvature of the back 
and there was evidence of tenderness on palpation.  Range of 
motion testing revealed the following:  forward flexion from 
0 to 60 degrees, extension from 0 to 15 degrees; left and 
right lateral flexion from 0 to 30 degrees; and left and 
right rotation from 0 to 45 degrees.  There was not 
additional limitation caused by pain, fatigue, weakness or 
lack of endurance following repetitive movement.  A review of 
previous radiological and electrodiagnostic reports were 
included with the examination report.  The diagnosis was:  
Lumbar strain; degenerative disc disease and degenerative 
joint disease of the lumbosacral spine; left L3-L4 
radiculopathy; and an osteoarthritic left sacroiliac joint. 

An August 2005 VA chiropractic consultation report included a 
review of the veteran's complaints and medical history.  
Physical examination revealed that the veteran's gait was 
steady with a mild forward flexed posture.  Lower back motion 
was restricted and guarded, with pain on motion, but there 
was no spasm.  The assessment was status post chronic low 
back pain with decreased function regarding motion and 
tolerance for activities.

The Board also notes that the veteran was seen intermittently 
in VA outpatient clinics for treatment of his lumbosacral 
strain since September 2002.  These records have been 
reviewed and taken into consideration in rendering this 
decision.   

In evaluating the veteran's claim, the Board notes that the 
schedular criteria by which the veteran's service-connected 
lumbosacral strain may be rated changed during the pendancy 
of the veteran's appeal.  See 68 Fed. Reg. 51454- 51458 
(August 27, 2003) (effective September 26, 2003) (codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  At that time 
Diagnostic Code 5295 was changed to Diagnostic Code 5237.

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise. Accordingly, the rule 
adopted in Karnas no longer applies in determining whether a 
new statute or regulation applies to a pending claim.  Id.  
However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation. Thus, the 
rule that the veteran is entitled to the most favorable of 
the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after September 26, 2003 (i.e., the effective 
date of the new regulation).  Therefore, the Board addresses 
herein whether: (1) the veteran is entitled to a higher 
rating under the old criteria, and (2) whether, for the 
period on and after September 26, 2003, the veteran is 
entitled to a higher rating under the new criteria.  It is 
noted that the effective date of any rating assigned under 
the revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change. VAOPGCPREC 3- 2000, 65 Fed. Reg. 
33,421 (2000).

Prior to September 26, 2003, the veteran's service-connected 
lumbosacral strain is rated under 38 C.F.R. § 4.71a, 5295, 
which sets forth the criteria for rating lumbosacral strain.  
A 20 percent rating is for application when there is muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  The maximum 40 
percent rating is assignable when there is severe lumbosacral 
strain, characterized by listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Alternatively, under 38 C.F.R. § 5292, which 
provides the criteria for rating limitation of motion, a 
maximum 40 percent disability rating may be assigned for 
severe limitation of motion (20 percent is assignable for 
moderate limitation of motion rating, the next lowest 
rating).  The assignment of the next higher rating of 50 
percent would require a showing of unfavorable ankylosis of 
the lumbar spine under yet different criteria, Diagnostic 
Code 5289.

Subsequent to September 26, 2003, lumbosacral strain is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (lumbosacral 
strain), which provides the "General Rating Formula for 
Diseases and Injuries of the Spine."  The General Rating 
Formula provides that a 20 percent evaluation is warranted 
for the following: forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or 
combined range of motion less that 120 degrees; or muscle 
spasm or guarding, severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
assignable for forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is for assignment 
when there is unfavorable ankylosis of the entire 
thoracolumbar spine.

Upon review of the available medical evidence in conjunction 
with either the old or new versions of the diagnostic 
criteria specific to lumbosacral strain with arthritis 
(Diagnostic Codes 5295 or 5237), the evidence does not 
support an increase above the currently assigned 20 percent 
rating.  Specifically, under the old version, the medical 
evidence simply does not show all of the necessary 
characteristic symptoms of severe lumbosacral strain under 
Diagnostic Code 5295.  While the veteran has some loss of 
lateral motion and his radiology reports indicated osteo-
arthritic changes of the lumbar spine, and perhaps narrowing 
or irregularity of joint space, there was no evidence of 
marked limitation of forward bending, a listing of the whole 
spine, positive Goldthwaite's sign, or abnormal mobility on 
forced motion.  Under the revised version, mechanical 
application of the General Rating formula does not permit the 
assignment of a 40 percent rating because the veteran does 
not show that forward flexion is limited in the thoracolumbar 
spine to 30 degrees or less, or favorable ankylosis of the 
thoracolumbar spine.  

As the veteran's lumbosacral strain with arthritis results in 
limitation of motion, the Board has also considered 
application of the old regulations for limitation of motion 
of the lumbar spine under 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  The schedular criteria under this diagnostic code 
provides for the assignment of a 20 percent rating for 
moderate limitation of motion of the lumbar spine, and the 
assignment of a 40 percent rating for severe limitation of 
motion.  Review of the medical evidence reveals that even 
when considering the observed pain on motion, tenderness, 
weakness and fatigability under 38 C.F.R. §§ 4.7, 4.40, 4.45, 
and DeLuca, the Board finds that the assignment of the next 
higher 40 percent rating for severe limitation of motion of 
the lumbar spine is not warranted because limitation of 
motion is not shown to be more than moderate in degree.  (See 
38 C.F.R. § 4.71 Plate V (2006) for normal range of motion of 
the thoracolumbar spine).  

As the veteran's service-connected lumbar spine disability 
also involves intervertebral disc syndrome, the Board has 
considered whether a higher rating is available under the old 
and revised diagnostic criteria, which are contained in 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) and 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, respectively.  The provisions 
of VA's Schedule for Rating Disabilities pertaining to 
intervertebral disc syndrome were revised, effective 
September 23, 2002.  See 67 FR 54359, Aug. 22, 2002.  As 
explained earlier, other amendments of the Schedule, 
addressing disabilities of the spine, were made effective 
September 26, 2003.  

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
applied. 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(effective on and after September 23, 2002).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243). The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine. Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25. 
The incapacitating episode rating scheme set forth in 
Diagnostic Code 5243 is nearly the same as that utilized in 
the 2002 version of Diagnostic Code 5293.

Considering all the evidence of record, the Board finds to 
the extent the veteran suffers from intervertebral disc 
syndrome, his symptoms are consistent with no more than 
moderate intervertebral disc syndrome, which results in the 
assignment of a 20 percent rating.  The Board does not find 
this evidence, even considering DeLuca, to be consistent with 
a finding of severe intervertebral disc syndrome, with little 
intermittent relief, such that the higher rating 40 percent 
rating would be warranted under the criteria in effect prior 
to September 23, 2002.  Indeed, the evidence of record 
demonstrates that although his back pain and radiating leg 
pain are chronic, he experiences enough relief to maintain 
regular employment as a forklift operator.

As to a rating for incapacitating episodes for the rating 
criteria in effect from September 23, 2002, there is no 
indication in the record that bed rest has been prescribed by 
a physician for a total duration of at least four weeks but 
less than six weeks during any 12 month period, such that the 
assignment of a higher rating of 40 percent is warranted.  
While the veteran reported significant time off from work (at 
his June 2003 VA examination, he reported that he missed 45 
days of work in the past year, and at his May 2005 VA 
examination he reported that he missed 5o to 60 days of work 
in the past year), the medical records do not indicate the 
frequency or duration of any incapacitating episodes that may 
have occurred, and there no indication that the veteran 
currently is prescribed bed rest periodically for his 
service-connected lumbar spine disability.  Indeed, to the 
extent that the veteran has reported lengthy incapacitating 
episodes to VA examiners, such self-reported episodes are not 
supported by objective, including the objective clinical 
findings or employment records, which the veteran was advised 
that he may submit in support of his claim.  Hence, it is 
concluded that the evidence as a whole does not show that the 
manifestations of the veteran's back disability meet the 
criteria for the 40 percent rating.  Therefore, the 
assignment of an increased rating under the revised criteria 
for intervertebral disc syndrome is not warranted.

In regard to considering a separate rating for any 
neurological manifestations, the Board notes that aside from 
pain radiating down the left leg from his lumbar spine, there 
are no other neurological deficits.  Despite extensive 
electrodiagnostic testing, there is no evidence of 
neuropathy, paralysis, or loss of function shown that may be 
rated under the diagnostic criteria contained in 38 C.F.R. 
§ 4.124a.  Specifically, while there is pain in the left leg, 
there is no muscle atrophy, loss of sensation, or paralysis.  
Therefore, the Board finds that the evidence does not warrant 
a separate rating for neurological manifestations.

Thus the Board finds the preponderance of the evidence 
indicates that the veteran is properly rated for his service-
connected lumbosacral strain with arthritis.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied. 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

In rendering this decision, the Board reiterates that it has 
taken into the consideration functional loss as may be due to 
the objective evidence of pain on motion, fatigue, lack of 
endurance, and weakness, as required by 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
Board finds that under the old and new schedular criteria, 
such symptoms are encompassed by the disability ratings 
upheld herein, and do not cause additional disability than is 
already accounted for.  

Consideration has also been given to providing the veteran a 
higher ratings for his service-connected lumbosacral strain 
on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1) 
(2006).  The Board emphasizes that the Schedule for Rating 
Disabilities is based on the average impairment of earning 
capacity resulting from a service-connected disability.  See 
38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  While the veteran has 
asserted to VA medical providers that he has lost anywhere 
from 45 to 60 days a year of work due to his service-
connected lumbar spine disability, the evidence of record 
does not document this even though VA has notified the 
veteran by letter that he may submit records from his 
employer.  As the evidence of record does not document that 
this case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization, referral 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) is not applicable under the circumstances.  

In rendering this decision, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to notify by means of a letter from the 
agency of original jurisdiction (AOJ) to the appellant that 
were issued prior to the initial AOJ decision dated in May 
2002.  The letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

Moreover, the veteran was afforded a meaningful opportunity 
to present evidence and argument and to participate in his 
appeal.  In this case, the veteran provided written 
statements, presented private medical evidence, was afforded 
numerous VA examinations, and relevant VA clinical records 
were also associated with the claims file.  Variously dated 
and subsequent VA notice letters, and rating actions, again 
informed the veteran of all the applicable laws and 
regulations pertinent to his claim and the reasons his claim 
was denied.  Accordingly, Board holds that the veteran, in 
fact, was provided with a meaningful opportunity to 
participate in his claim by VA.  All available VA and other 
records that are known to be relevant and that still exist 
have been obtained and considered by the AOJ and the Board 
consistent with the duty to assist the veteran in compliance 
with 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The veteran 
presented written arguments in support of his claims and was 
assisted by his accredited representative.  The veteran also 
appeared and testified at hearing before an hearing officer 
at the RO.  The veteran also had a Board hearing scheduled, 
but he decided to cancel the hearing.

The RO issued supplemental statements of the case (SSOCs) in 
December 2003, June 2004, December 2005, and April 2006, 
essentially readjudicating the veteran's claim based on new 
evidence developed and new arguments advanced.  Hence, as the 
claim was readjudicated following the provision of adequate 
notice, any error as to the timing of the notice is 
nonprejudicial.  See Prickett v. Nicholson, No. 04-0140 (U.S. 
Vet. App. Sept. 11, 2006) (As long as a determination was 
made following the notice letter, there is no need to draw a 
distinction as to whether an adjudicatory decision was issued 
in a rating decision or a statement of the case.) 

Thus, the Board concludes that any defect in notice, if it 
were held to exist, would be rendered harmless in the present 
case. Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  As all the 
requirements of the duty to notify and assist the veteran 
have been met, appellate review is appropriate.  


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected lumbosacral strain with arthritis, is 
denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


